Citation Nr: 0335206	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded a VA 
dermatology examination for the purpose 
of determining the nature and etiology of 
any skin disorder that may be present.  
The examiner is requested to state 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
skin disease that is currently present 
began during or is causally linked to any 
finding recorded in the service medical 
records.  The claims file must be 
provided to the examiner for review.  The 
examiner must review the relevant 
evidence, to include the service medical 
records, which show that in June 1989, 
the veteran sought treatment for a skin 
rash; in September 1989, he reported that 
he had been exposed to poison ivy; in 
June 1990, he reported coming into 
contact with poison oak; in August 1990, 
he complained of a skin rash and the 
assessment was contact dermatitis; in 
January 1992, he complained of facial 
skin irritation from shaving; and the 
separation examination report, wherein no 
abnormality of the skin was noted.  The 
records review should also include the 
post-service medical evidence, to include 
a January 1994 VA examination report 
noting a history of calamine lotion use 
in the summer, with the most recent rash 
in May 1993, and a diagnosis of chronic 
acne; VA treatment records from August 
1994, which note that the veteran 
complained of an eight month history of 
"spots on my head," that would itch and 
that were productive of "some drainage 
and scabs" with no diagnosis rendered; 
private treatment records from June 1996, 
which show that the veteran sought 
treatment for acne on the back of the 
scalp, as well as "razor bumps" on his 
face, and diagnoses of acne keloidalis 
nucha and folliculitis barbae; and a June 
1997 entry noting that pseudofolliculitis 
had flared again. 

The Board is cognizant that a March 2001 
VA examination was accomplished pursuant 
to a December 2000 Board remand.  
However, the examination and the medical 
opinion expressed therein are not 
sufficient to adequately decide the 
veteran's claim.  The examiner noted that 
there was no "clear" relationship to 
service but, as noted by the veteran's 
representative, the opinion needed is 
whether it is at least as likely as not 
(50 percent or more likelihood) that that 
veteran's current skin disorder is 
related to any of the skin disorders 
first noted in service.  Moreover, it is 
not apparent that all of the relevant 
medical evidence in the claims file was 
reviewed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


